    Case 2:19-cv-12578-LMA-MBN Document 145 Filed 10/21/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



                     NOTICE OF MANUAL ATTACHMENT




LESLEY ANN SAKETKOO                             CIVIL


VERSUS                                          NO: 19-12578


TULANE UNIVERSITY SCHOOL OF                     SECTION: I (5)
MEDICINE et al




ATTACHMENTS TO DOCUMENT NO. 138 Response/Memorandum in Opposition

     DESCRIPTION: 1 CD

     FILED BY: Lesley Ann Saketkoo, Plaintiff

     FILE DATE: 10/21/2020


ARE LOCATED IN THE CLERK'S OFFICE.
